THE COURT.
It is the unanimous opinion of this court that inasmuch as it appears from the record here that on May 13, 1955, the Michigan court rendered a decree granting custody of the three children to the father, and it ordered the mother to deliver them to the father, and it further appearing that the Michigan court had jurisdiction of the persons and the subject matter, and it being stipulated that the respondent has no evidence of any change of conditions occurring between May 13, 1955, and the date of this hearing; under the full faith and credit clause this court must order that the children, Rudy Bergmann, Petra Bergmann and Nancy Bergmann be delivered to the petitioner Hermann Bergman. It is so ordered.